DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by GREEN (US 2020/0167769 A1).
Regarding Claims 1 and 9, GREEN teaches 
storing, in a memory of a processing server, a plurality of purchase data values, each purchase data value being related to a completed financial transaction and including at least a purchase identifier [0023 “a transaction request is received by a
payment-network server from a payee's (hereinafter also referenced as a "payment requestor") computing device. The transaction can include, among other things, a unique payor identifier, a unique requestor identifier associated with the payment requestor, a payment amount, and a smart contract address. The smart contract address corresponds to a smart contract stored in a distributed ledger, and can be triggered to generate a particular number of settlement tokens (hereinafter also referenced as a "token value")…whereby the transaction request includes a digital signature or is digitally signed with keys associated with the payment requestor and a financial entity of the payor.”; 0027 “The blockchain maintained by the distributed ledger network 100 includes a plurality of records”; 0061; 0065; 0066 “In some embodiments, the PNS 240 generates an authorization for PRD 230 participation in distributed ledger
settlements, at block 608. In an embodiment, a payment requestor's PRD 230 or other computing device is provided a digital participation agreement by a PNS 240...can include…a request for depository financial institution account information (such as ABA routing and account data), entity registration information (such as, reference to
incorporation, or other formal registration information), public key(s) associated with the payment requestor, and any other data deemed relevant by the entity controlling the PNS 240 or FIS 250 (such as data required to perform vetting or due diligence). 
Once received, the information contained in the participation agreement is extracted and stored as a record in storage component 244. At block 610, the PNS 240 receives a transaction request…a card number and payor authorization (such as a pin, signature,
device ID, or any other data indicating the payor's deliberate use of the card or account associated with the card) to a communication component of a PNS, such as PNS 240”];
receiving, by a receiver of the processing server, an authorization request for a new financial transaction from an external system, the authorization request including at least a specific identifier [0034; 0041; 0062” generates an authorization for FIS 250 participation in distributed ledger settlement transactions. For example, a depository financial institution's FIS 250 is provided a digital participation agreement by a PNS 240.
The digital participation agreement can include fiat currency holding and other financial liquidity requirements (such as creditworthiness, asset and liability data, and so forth), a
request for the FIS public key, a request for corresponding routing number(s) and IIN number(s), and any other safety and soundness data the PNS 240 deems necessary for
participation. A computing device associated with the financial institution can be employed to manually or automatically populate the participation agreement and digitally sign the agreement with a private key(s) corresponding to the disclosed public key(s). The FIS 250 communicates the populated agreement to the PNS 240. In some embodiments, the PNS 240 automatically verifies the digital signature of the participation agreement. Further, the PNS 240 determines that the digital signature corresponds to the public keys included in the participation agreement. In some
embodiments, the PNS 240 (or the entity controlling the PNS 240) validates the fiat currency holding requirements and any other requirements included in the agreement. In some embodiments, in response to the validation of the participation agreement, the PNS 240 creates a record in a directory including the FIS public key(s), routing number(s), IIN number(s), FIS identifying data, and other relevant information in a storage component, such as storage component 244. In an embodiment, the PNS 240 communicates an authorization response to the FIS 250”; 0073 “FIS 250 compares the
legacy settlement data to the initial real-time transaction data. Additionally, the FIS 250 can compare the initial real-time transaction data to the conditions for the STSC
stored in the distributed ledger. When the FIS 250 determines that the initial real-time transaction is valid, the FIS 250 digitally signs the initial real-time transaction…Once signed, the FIS 250 communicates the digitally signed initial transaction to a PNS, such as PNS 240”; 0079 “a transaction can be generated by a PRD…The transaction can include a reference to a fiat account, a distributed ledger address (such as a wallet
address), a settlement token amount, and a request for redemption to a specified fiat currency (such as US dollars). The PRO 230 can communicate the redemption transaction to a PNS, such as PNS 240. The PNS 240 parses the transaction to determine a FIS 250 associated with the STSC corresponding to the settlement token specified in the redemption transaction…which includes unique financial institution identifiers (such as IINs and ABA routing numbers), STSC addresses associated
with the unique financial institution identifiers, and settlement token data corresponding to each STSC”]; 
executing, by a processing device of the processing server, a first query on the memory of the processing server to identify a number of purchase data values where the included purchase identifier matches the specific identifier [0034; 0041; 0045 “searches the distributed ledger for settlement token smart contracts including at least one of a token creator public key, token creator descriptive name, token creator routing number, and smart contract unique identifier associated with the financial institution( s) servers, such as FIS 250, party to the legacy settlement transaction. In some embodiments, the real-time settlement component 241 queries a directory database stored in storage component 244, which includes unique financial institution identifiers
(such as IINs and ABA routing numbers) and STSC addresses associated with the unique financial institution server identifiers, and settlement token data corresponding
to each STSC”; 0073; 0075” A real-time settlement component, such as real-time settlement component 241, can search the distributed ledger for the identity of a FIS 250 associated with the STSC. Additionally, or alternatively, in some embodiments, the real-time settlement component 241 queries a directory database stored in storage component 244, which includes unique financial institution identifiers (such as IINs and ABA routing numbers), STSC addresses associated with the unique financial institution identifiers, and settlement token data corresponding to each STSC”; 0079; 0082]; and 
transmitting, by a transmitter of the processing server, an authorization response to the external system, the authorization response including (i) an approval of the new financial transaction if the number of purchase data values is below a predetermined number, or (ii) a denial of the new financial transaction if the number of purchase data values is equal to or above the predetermined number [0062; 0080 “Once the redemption transaction is approved by the entity controlling the FIS 250, the FIS 250 generates an authorized redemption transaction. The authorized redemption transaction
can include, among other data, the settlement token amount, the reference to the fiat account, the wallet address containing the settlement tokens to be redeemed, a digital
signature associated with the FIS 250. The FIS 250 can communicate the authorized redemption transaction to a PNS, such as PNS 240”; 0072; 0073 “the FIS 250 communicates the digitally signed initial transaction to a PNS, such as PNS 240”; 0074” In some embodiments, the real-time settlement component 241 places a digital hold on the legacy settlement transaction, thereby preventing legacy settlement processing until the hold is removed”; 0110].  
	The Examiner notes, “if the number of purchase data values is below a predetermined number” or “if the number of purchase data values is equal to or above the predetermined number” recites conditional limitations that are only carried out when a stated condition is met but are not carried out, or do not serve to differentiate the claims from the prior art (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C). 
Regarding Claims 2 and 10 GREEN teaches the invention the invention in Claims 1 and 9.   GREEN continues to teach wherein the authorization request is a first transaction message transmitted via payment rails associated with a payment network [0041 “In some embodiments, the system 200 can further include one or more payment-network server (PNS) devices, such as payment-network server 240.”; 0042 “In some embodiments, the system 200 can further include one or more financial institution servers (FIS) 250, such as payor's depository FIS 250a and payment requestor's depository FIS 250b.”, and 
the authorization response is a second transaction message transmitted via the payment rails associated with the payment network [0041; 0042; 0046; 0048; 0062; 0066 ; 0079].  
The Examiner notes the language, “wherein the authorization request is…transmitted via payment rails…” and “the authorization response is…transmitted via the payment rails…” is not positively recited and does not have patentable weight (see MPEP 2111.04; In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). 
Regarding Claims 3 and 11, GREEN teaches the invention in Claims 1 and 9.   GREEN continues to teach wherein the authorization request also includes the predetermined number [0023].  
Regarding Claims 4 and 12, GREEN teaches the invention in Claims 1 and 9.   GREEN continues to teach
storing, in a merchant database of the processing server, a merchant profile related to a merchant including at least a merchant identifier and the predetermined number [0023], wherein 
the authorization request further includes the merchant identifier [0023].  
Regarding Claims 5 and 13, GREEN teaches the invention in Claims 1 and 9.   GREEN continues to teach wherein the plurality of purchase data values are included in one or more blocks comprising a blockchain stored in the memory of the processing server [0026 “In some embodiments, and preferably for public blockchain implementations, each node ll0A-ll0F in the distributed ledger network 100 can operate as a peer to every other node ll0A-ll0F of the distributed ledger network 110…however, that in some embodiments…can employ specially designated nodes (preferably for private blockchains or ecosystems where centralization is not a concern) that perform a subset of or all of the described node operations”; 0034; 0062].  
The Examiner notes the language, “wherein…comprising a blockchain stored in the memory of the processing server” is not positively recited and does not have patentable weight (see MPEP 2111.04; In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).
Regarding Claims 6 and 14, GREEN teaches the invention in Claims 1 and 9.   GREEN continues to teach 
each purchase data value further includes at least one additional identification value [0023 “a transaction request…can include, among other things, a unique payor identifier, a unique requestor identifier associated with the payment requestor, a payment amount, and a smart contract address”; 0034; 0035], 
the authorization request further includes a specific identification value [0034; 0042 “the STSC can be programmed by the FIS 250 to include…a settlement token address…a set of eligibility rules, for example availability to any taker (any address on the blockchain) or a specific taker(s) ( a specific set of addresses on the blockchain)…”; 0063; 0073; 0079], and 
the number of purchase data values identified in the first query executed on the memory of the processing server further includes purchase data values where the at least one additional identification value matches the specific identification value [0045 “In an embodiment, real-time settlement component 241 searches the distributed ledger for settlement token smart contracts including at least one of a…which includes unique financial institution identifiers (such as IINs and ABA routing numbers) and STSC
Addresses…”; 0079; 0082].  
The Examiner notes the language, “the number of purchase data values identified in the first query executed on the memory of the processing server further includes purchase data values where the at least one additional identification value matches the specific identification value” is not positively recited and does not have patentable weight (see MPEP 2111.04; In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).
Regarding Claims 7 and 15, GREEN teaches the invention above.   GREEN continues to teach wherein one or more of the purchase data values where the at least one identification value matches the specific identification value includes a second identification value [0045 “In an embodiment…settlement token smart contracts including at least one of a…unique financial institution identifiers (such as IINs and ABA routing numbers)”]. 
Regarding Claims 8 and 16, GREEN teaches the invention above.   GREEN continues to teach executing, by the processing device of the processing server, a second query on the memory of the processing server to identify a number of additional data values not identified in the first query where the at least one identification value includes the second identification value [0046; 0048; 0062; 0066 ; 0079 “For a non-limiting example, a transaction can be generated…by any computing device capable of communicating with at least one node of a network of nodes, a PNS 240, or an FIS 250. The transaction can include…a distributed ledger address…A real-time settlement component, such as real-time settlement component 241, can search the distributed ledger for the identity of a FIS 250 associated with the STSC. Additionally…the real-time settlement component 241 queries a directory…which includes unique financial institution identifiers (such as IINs and ABA routing numbers”].  
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685